Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are deemed free of the prior art given the failure of the art to teach or reasonably suggest the composite tetraploid rice hybrid PS006 comprising genetic background HD9802S (male sterility) x HN2026-2X (PMeS) and HN164-4X (PMeS tetraploid) as parents; wherein the nearest art is that of record found in Cai, D. et al. Science in China Series C: Life Sci (June 2007)) Vol. 50, no.3; pp. 356-366, which teaches tetraploid rice photo-thermo sensitive male sterile lines comprising traits found in diploid Pei’ ai 64S (i.e. PA64S) for photo-thermo sensitive male sterility, Nongken 58S (i.e. NK58S), and HD9802S and diploid rice lines PMeS-1 and PMeS-2 (Sg99012-2X and HN2026-2X) respectively for (PMeS) polyploidy meiosis stability trait; and further teaches making tetraploids of diploid lines PA64S, PMeS-1, and PMeS-2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL KALLIS/Primary Examiner, Art Unit 1663